Citation Nr: 9915828	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability, including as due to an undiagnosed.

2.  Entitlement to service connection for fibromyalgia or for 
muscle and joint pain, fatigue, poor concentration, memory 
loss, sleep problems, and headaches due to an undiagnosed 
illness.

3.  Entitlement to service connection for increased weight, 
as due to an undiagnosed illness.

4.  Entitlement to service connection for hot flashes and 
night sweats due to an undiagnosed illness.

5.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

6.  Entitlement to service connection for respiratory 
disability due to an undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal 
disability due to an undiagnosed illness.

8.  Other issues to be clarified.

(The issue of entitlement to reimbursement or payment for 
unauthorized medical expenses for private outpatient 
treatment received from December 1991 through January 1993 is 
the subject of a separate Board of Veterans' Appeals 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1965 
and from December 1990 to July 1991, as well as additional 
unverified periods of active duty for training.  Her second 
period of service, from December 1990 to July 1991, was in 
the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In November 1993, service connection for a 
prolapsed uterus was denied.  By a decision issued in January 
1996, claims of entitlement to service connection for joint 
pain, abdominal pain, increased weight, hot flashes, and 
fatigue, including as due to an undiagnosed illness, were 
denied.  By a rating decision issued in December 1997, a 
claim of entitlement to service connection for muscle and 
joint pain, fatigue, poor concentration, memory loss, 
breathing problems, and headaches as due to an undiagnosed 
illness or fibromyalgia, were denied.  Claims of entitlement 
to service connection for increased weight, hot flashes, and 
night sweats, were also denied.  In December 1997, claims of 
entitlement to service connection for hair loss, breathing 
problems, and abdominal pain/diarrhea, as due to undiagnosed 
illness, were denied.


REMAND

To begin with, the Board observes that the present case 
involves a number of appeals which arise out of different 
rating decisions.  Given the complexity of the procedural 
history, it is not clear whether two additional issues are in 
appellate status at this time.  Specifically, by a 
substantive appeal submitted in February 1994, the veteran 
completed an appeal from a March 1993 rating decision which 
denied service connection for left leg injury and for back 
pain.  It is not clear whether the left leg injury and back 
pain claims are now consolidated into the veteran's appeal 
for service connection for fibromyalgia or for undiagnosed 
muscle and joint pain, or whether the RO or the veteran 
believes the issues have been withdrawn.  Clarification and 
appropriate action is therefore necessary. 

With regard to the gynecological disability issue, it appears 
that the veteran contends that she was told by her physician 
that that her Persian Gulf service, which included heavy 
lifting, may have caused the retroversion of her uterus which 
eventually required hysterectomy.  Appropriate action to 
obtain any such opinion is therefore necessary.   

Further, as noted above, the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Therefore, consideration of her service connection 
claims must include an analysis under the provisions of 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.317 (1998) involving disability due to undiagnosed 
illness. 

The record in the present case reveals evidence of what 
appears to be a medical diagnosis or possible diagnosis of 
fibromyalgia.  The VA examiner who conducted a January 1995 
examination assigned a diagnosis of fibromyalgia, apparently 
based on history provided by the veteran.  The medical 
evidence of record does not, however, provide any medical 
evidence as to whether or not the symptoms of muscle and 
joint pain, fatigue, poor concentration, memory loss, sleep 
problems, and headaches which the veteran complains of are 
associated with fibromyalgia or any other diagnosed clinical 
entity in this particular case, nor does the evidence of 
record provide adequate information as to the onset or 
duration of symptoms.  See 38 C.F.R. § 3.317; VAOPGCPREC 8-98 
(August 1998).  

Moreover, the veteran contends that if her symptoms of muscle 
and joint pain, fatigue, poor concentration, memory loss, 
sleep problems, and headaches are due to fibromyalgia rather 
than undiagnosed illness, she is entitled to service 
connection for fibromyalgia, because these symptoms began 
during or proximate to her Persian Gulf service.  VAOPGCPREC 
9-98 at 8-10 (noting that fibromyalgia is not among the 
diseases defined as chronic for purposes of application of 
presumption of service connection).  It is not clear that the 
agency of local jurisdiction has adjudicated the claim of 
entitlement to service connection for fibromyalgia on a 
direct basis.  

Similarly, the evidence of record does not reflect medical 
evidence or opinion as to whether increased weight, hot 
flashes and night sweats, hair loss, breathing problems, or 
abdominal pain are associated with a known clinical 
diagnosis.  Although the records reflect that the veteran 
herself has attributed some symptoms of hot flashes and night 
sweats to having had a hysterectomy, medical evidence as to 
the etiology of the veteran's symptoms is required.  
Moreover, in view of the veteran's contentions regarding 
gynecological disability, further medical development with 
regard to these reported symptoms may also help clarify the 
evidence as to such gynecological disability as well. 

Finally, in view of the complexity of the issues presented, 
additional VA examinations are appropriate to ensure an 
adequate record for eventual appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should clarify the status of 
the left leg and back issues and enter a 
certification of appeal listing every 
issue in appellate status.

2.  The veteran should be requested to 
furnish the names and addresses of any 
private medical care providers who have 
treated her for pertinent complaints 
since April 1995.  Any identified records 
should be sought.  Current VA records 
from April 1995 to the present should 
also be obtained.  Additionally, the 
veteran should be offered the opportunity 
to identify any other medical evidence 
that might be relevant which has not yet 
been associated with the claims file.  

3.  The veteran should be specifically 
asked to furnish the name and address of 
any physicians who have suggested any 
relationship between her Persian Gulf 
service and her hysterectomy performed 
following service discharge.  The RO 
should take appropriate action to contact 
any individuals named by the veteran and 
request such opinions in writing with a 
detailed rationale.  

4.  After completion of the above, the 
veteran should be scheduled for special 
VA medical examinations to ascertain the 
nature of each of the disabilities 
claimed by the veteran.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  The examiners should be 
requested to clearly report any diagnoses 
which can be made and to also clearly 
indicate which symptoms or signs cannot 
by history, physical examination, and 
laboratory tests be attributed to any 
known clinical diagnosis.  

5.  After completion of the above, the RO 
should review the expanded record and 
consider all issues properly in appellate 
status under all applicable laws and 
regulations, including but not limited to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
In making this determination, the RO 
should include in its analysis a 
discussion of the nature and significance 
of any non-medical indicators of chronic 
disability which are capable of 
independent verification, such as work 
records, lay statements, etc.  

6.  As to any claims which remain in 
denied status, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran, to seek 
clarification on matters of medical complexity, and to ensure 
a complete record for eventual appellate review.  The Board 
intimates no opinions as to the eventual determinations to be 


made in this case.  The veteran and her representative are 
free to submit additional evidence and argument in connection 
with all issues on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



